Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Danny Padys on January 24, 2022.


Claims1-30 are cancelled and 31-45 are added.

31. A microtissue, comprising: one or more gold nanostructures linked to one or more cell adhesion peptides;

a plurality of cardiac myocytes or cardiac myoblasts, wherein the cardiac myocytes or cardiac myoblasts are conjugated to the one or more gold nanostructures, wherein the plurality of cardiac myocytes or cardiac myoblasts are arranged in a cluster; and

a plurality of fibroblasts, wherein the fibroblasts are arranged in at least one layer of fibroblasts that substantially surrounds the cluster of gold-nanostructure-conjugated cardiac myocytes or gold-nanostructure-conjugated cardiac myoblasts, wherein optionally, the gold nanostructures are further linked to one or more anti-inflammatory peptides, one or more antiapoptotic peptides, one or more antinecrotic peptides, one or 

32. The microtissue of claim 31, wherein the one or more gold nanostructures are additionally linked to one or more anti-inflammatory peptides.  


33. The microtissue of claim 31, wherein the cardiac myocytes are human-induced pluripotent-stem-cell-derived cardiac myocytes. 


34. The microtissue of claim 33, wherein the one or more gold nanostructures are additionally linked to one or more vasculogenic peptides.

35. The microtissue of claim 34, wherein the one or more vasculogenic peptides comprises a VEGF-mimetic peptide.

36. The microtissue of claim 34, wherein the one or more vasculogenic peptides comprises a VEGF-mimetic QK-peptide.

37. The microtissue of claim 34, wherein the one or more cell adhesion peptides are RGD peptides.

38. The microtissue of claim 37, wherein the one or more gold nanostructures are capped with polyethylene glycol bi-linker.

39. The microtissue of claim 31, wherein the one or more gold nanostructures are wires, rods or plates.

40. A microtissue, comprising:

one or more gold nanostructures linked to one or more cell adhesion peptides;

a plurality of cardiac myocytes or cardiac myoblasts, wherein the cardiac myocytes or cardiac myoblasts are conjugated to the one or more gold nanostructures, wherein the plurality of cardiac myocytes or cardiac myoblasts are arranged in a cluster, and

a plurality of fibroblasts, wherein the fibroblasts are arranged in at least one layer of fibroblasts that substantially surrounds the cluster of gold-nanostructure-conjugated cardiac myocytes or gold-nanostructure-conjugated cardiac myoblasts, wherein the one or more gold nanostructures are coupled to a cell-targeting moiety.



42. The microtissue of claim 40, wherein the one or more gold nanostructures are linked to the cell-targeting moiety through a linking group. 

43. The microtissue of claim 42, wherein the targeting moiety is a RGD peptide including an amino terminus and the linking group is a divalent radical of formula —S-(PEG)-C(=O)-, wherein C(=O)- is bonded to the amino terminus and PEG is a polyethyleneoxy chain. 

44. (Currently Amended) The microtissue of claim 42, wherein the linking group is a divalent, branched or unbranched, saturated or unsaturated, hydrocarbon chain, having from 2 to 25 carbon atoms, wherein one or more of the carbon atoms is optionally replaced by (O), and wherein the chain is optionally substituted on carbon with one or more substituents selected from (C1-C6)alkoxy, (C3-C6)cycloalkyl, (C1- C6)alkanoyl, (C1-C6)alkanoyloxy, (C1-C6)alkoxycarbonyl, (C1-C6)alkylthio, azido, cyano, nitro, halo, hydroxy, oxo (=O), carboxy, aryl, aryloxy, heteroaryl, and heteroaryloxy. 

45. The microtissue of claim 40, wherein the cell adhesion moiety includes RGD, DGEA (SEQ ID NO: 3), GRGDSP (SEQ ID NO: 4), or GRGDY (SEQ ID NO: 5). 


The following is an examiner’s statement of reasons for allowance: The microtissues of the prior art references failed to teach the specific structure recited in the instant claims.  The novelty is expressed in the following limitation, “cardiac myocytes or cardiac myoblasts are conjugated to the one or more gold nanostructures, wherein the plurality of cardiac myocytes or cardiac myoblasts are arranged in a cluster, and a plurality of fibroblasts, wherein the fibroblasts are arranged in at least one layer of fibroblasts that substantially surrounds the cluster of gold-nanostructure-conjugated cardiac myocytes or gold-nanostructure-conjugated cardiac myoblasts.”  
The closest prior art was Saini “3D Cardiac Microtissues Encapsulated with the Co-Culture of Cardiomyocytes and Cardiac Fibroblasts” Adv. Healthcare Mater. 2015, 4, 1961-1971.  Saini teaches that the microtissue comprising cardiac stem cells and the fibroblast cells are randomly dispersed in its microtissue as seen in Figure 1 on page 1962, not arranged in a cluster, and a plurality of fibroblasts, wherein the fibroblasts are arranged in at least one layer of fibroblasts that substantially surrounds the cluster of gold-nanostructure-conjugated cardiac myocytes or gold-nanostructure-conjugated cardiac myoblasts.  Dvir (US 20160106886) teaches a microtissue with gold nanostructures (Paragraph 12).  Although Dvir teaches that cadiomyocytes and fibroblasts may be incorporated into the microtissue, Dvir does not teach that the fibroblasts are arranged in at least one layer of fibroblasts that substantially surrounds the cluster of gold-nanostructure-conjugated cardiomyocytes (Paragraphs 147-151).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632